Citation Nr: 1515018	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2. Entitlement to service connection for residuals of a brain injury, to include an acquired psychiatric disorder.

3. Entitlement to service connection for residuals of a spinal injury.

4. Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran requested a Travel Board hearing at the time of his May 2011 substantive appeal.  In August 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) to verify his mailing address and reschedule him for a Travel Board hearing.  A hearing was scheduled for January 20, 2015.  However, in correspondence dated in January 2015, the Veteran expressed his desire for the Board to proceed with adjudication of his claim.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service treatment reports reflect that the Veteran reported an assault in July 1979.  At that time he was noted to have multiple contusions, including on the neck.  In July 2009, the Veteran received a VA examination for compensation purposes.  The examination report conveys that the Veteran stated that he injured his neck and back when he was assaulted in service.  During the July 2009 VA examination, the Veteran also reported that he has had back pain ever since and had lumbar spine surgery in 2003 and cervical spine surgery in 2005.  After conducting an examination, the examiner provided an assessment including status post lumbar laminectomy surgery and status post cervical spine surgery.  X-ray results revealed moderate degenerative spondylosis L5-S1, L4-L5 and to a lesser degree remaining levels and apparent fusion changes C5-C6 and C6-C7 levels with mild multilevel degenerative spondylosis.  No opinion was provided as to whether the Veteran's cervical spine or lumbar spine disabilities were caused or etiologically related to his active service, to include his in-service assault and his reported resulting neck and back pain.  

Regarding his left knee, service treatment records reflect the Veteran reported left knee problems in February 1980.  At that time, he stated that he might have twisted his leg causing an old injury to flare up.  During the July 2009 VA examination, the Veteran reported that he fell and injured his knee in service and was told that he had an anterior cruciate ligament injury.  The Veteran further stated that he had knee surgery in 1998.  The assessment reported by the July 2009 VA examiner was status post left knee surgery, and left knee degenerative joint disease.  In a November 2009 addendum, the VA examiner opined that it is less likely than not due to his military service based on the fact that his knee injury in service was mild/sprain/strain and that this does not lead to degenerative joint disease.  However, he stated that the Veteran did have major knee surgery and this usually leads to degenerative joint disease.  He also stated that surgery was after release from military without  further rationale.  The Board finds that an addendum opinion is warranted taking into consideration any further treatment records regarding the Veteran's knee surgery.  

Regarding the Veteran's claim for residuals of brain injury, the July 2009 VA examination report reveals a diagnosis of bipolar disorder, by the Veteran's own report.  The Veteran also reported that his memory has become slowly more impaired over time.  The examiner stated that it is not clear whether the Veteran's self-reported problems with memory and concentration are residual effects of a traumatic brain injury suffered in the Navy and that neuropsychological testing would be required to help differentiate whether any memory problems were residuals of traumatic injury or alternatively explained as being a function of the bipolar disorder.  The statement of the case noted that the Veteran was scheduled for a neurology examination but did not report due to a problem with transportation.  The record also included a notation that a September 2009 neurology examination was cancelled by the Veteran because his rid cancelled at the last minute. There is no indication that the Veteran was afforded another examination.  Further neuropsychological and/or psychiatric evaluation is necessary in resolving the Veteran's claim. 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted above, the Veteran reported having surgeries in 1998, 2003, and 2005.  The Veteran also reported he was hospitalized in 2005 for suicidal ideation.  However, documentation of the Veteran's reported surgeries and hospitalization is not of record.  VA should attempt to obtain these records on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all post-service psychiatric treatment as well as treatment of his claimed neck, back, and knee disabilities, including the 1998, 2003, and 2005 surgeries and hospitalization noted above.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014). 

2.  Then refer the Veteran's entire file to the July 2009 VA orthopedic examiner for an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified neck, back, or knee disorder had its onset during active service; is related to the Veteran's in-service complaints; or otherwise originated during active service. 

The entire claims file should be made available to the examiner for review of pertinent documents therein.  The report should specifically state that such a review was conducted.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  All tests deemed necessary should be conducted and the results reported in detail.  A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then schedule the Veteran for appropriate VA examination(s) in order to assist in determining the current nature and etiology of any residuals of brain injury, to include any acquired psychiatric disorder.  
The entire claims file should be made available to the examiner for review of pertinent documents therein.  The report should specifically state that such a review was conducted.  All tests deemed necessary, to include any neuropsychological testing, should be conducted and the results reported in detail.  A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner is asked to opine as to whether it is as likely as not (i.e., probability of 50 percent or more) whether any identified residuals of brain injury, to include any acquired psychiatric disorder, had its onset during active service; is related to the inservice assault in July 1979; or otherwise originated during active service. 

4.  After the requested opinions have been provided, the opinions should be reviewed to ensure that it is in compliance with the directives of this Remand.  Any opinion should be returned to the examiner if it is deficient in any manner.

5. Then readjudicate the Veteran's claims on appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the March 2011 statement of the case (SOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




